Dismissal and Opinion Filed June 21, 2013




                                       S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00778-CR

                       KEVIN SHARONE MENNIEFEE, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 28736-86

                              MEMORANDUM OPINION
                      Before Justices Moseley, Bridges, and Lang-Miers
                                  Opinion by Justice Bridges
       Kevin Sharone Menniefee was convicted of attempted hindering the apprehension or

prosecution of a known felon. See TEX. PEN. CODE ANN. §§ 15.01(a), (d), 38.05(a), (d) (West

2011). Pursuant to a plea agreement, punishment was assessed at fourteen months’ confinement

in a state jail, and was imposed in open court on July 20, 2011. The trial court certified that

appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2010). Moreover, appellant’s June 6, 2013 notice of appeal is
       untimely as to the July 20, 2011 sentencing date. See TEX. R. APP. P. 26.2(a)(1).

       We dismiss the appeal for want of jurisdiction.


                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47
130778F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KEVIN SHARONE MENNIEFEE,                           On Appeal from the 86th Judicial District
Appellant                                          Court, Kaufman County, Texas
                                                   Trial Court Cause No. 28736-86.
No. 05-13-00778-CR        V.                       Opinion delivered by Justice Bridges.
                                                   Justices Moseley and Lang-Miers
THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered June 21, 2013




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –3–